Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 1 of 28

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
a __ DIVISION

Els Sheri leiflions JR.

(Print your full name) /

 

 

 

 

 

 

Plaintiff pro se, CIVIL ACTION FILE NO.
v. 1°21-CV-1071
~py- (to be assigned by Clerk)
Ro be vf Uk|Kre Secretay
—_
Depot nero Oh Jeterans Ala
(Print full name of each defendant; an
employer is usually the defendant)
Defendant(s).
PRO SE EMPLOYMENT DI ATION _C L

Claims and Jurisdiction

1. This employment discrimination lawsuit is brought under (check only those

that apply):
| Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et
seq., for employment discrimination on the basis of race, color,
religion, sex, or national origin, or retaliation for exercising rights
under this statute.

NOTE: To sue under Title VII, you generally must have

received a notice of right-to-sue letter from the Equal
Employment Opportunity Commission (“EEOC”).

Page | of 9

 
 

Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 2 of 28

a Age Discrimination in Employment Act of 1967, 29 U.S.C. §§
621 et seq., for employment discrimination against persons age 40
and over, or retaliation for exercising rights under this statute.

NOTE: To sue under the Age Discrimination in
Employment Act, you generally must first file a charge of

LO discrimination with the EEOC.
; Americans With Disabilities Act of 1990, 42 U.S.C. §§ 12101 et

seq., for employment discrimination on the basis of disability, or
retaliation for exercising rights under this statute.

NOTE: To sue under the Americans With Disabilities Act,

you generally must have received a notice of right-to-sue
letter from the EEOC.

Other (describe)

 

 

 

 

 

 

This Court has subject matter jurisdiction over this case under the above-listed
statutes and under 28 U.S.C. §§ 1331 and 1343.

Page 2 of 9

 

 
Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 3 of 28

Parties
3. Plaintiff. | Print your full name and mailing address below:
Name GAAS Wrtharns TR,
Address [SRA Aer bem Covet
Leth on tw (eet ee 00 LS

4. Defendant(s). Print below the name and address of each defendant listed
on page | of this form:

Name Lope Sone Vekrans ABA S

Address lé LP OL none 5 was
Decatvc Con. 3007?

 

 

 

 

Name
Address

 

 

 

 

Address

 

 

|
Name

Location and Time

5. Ifthe alleged discriminatory conduct occurred at a location different from the
address provided for defendant(s), state where that discrimination occurred:

 

 

Page 3 of 9

ee eee ele
 

Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 4 of 28

When did the alleged discrimination occur? (State date or time period)

Yyoril 17 2Ol7

 

 

 

Administrative Procedures

Did you file a charge of discrimination against defendant(s) with the EEOC or
any other federal agency? Yes No

If you checked “Yes,” attach a copy of the charge to this complaint.

Have you received a Notice of Right-to-Sue letter from the EEOC?

Lx Yes No

If you checked “Yes,” attach a copy of that letter to this complaint and
we the date on which you received that letter:
2c bse | L QOQDYID

If you are suing for age discrimination, check one of the following:

60 days or more have elapsed since I filed my charge of age
discrimination with the EEOC

Less than 60 days have passed since | filed my charge of age
discrimination with the EEOC

Page 4 of 9

 
10.

11.

Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 5 of 28

If you were employed by an agency of the State of Georgia or unsuccessfully
sought employment with a State agency, did you file a complaint against
defendant(s) with the Georgia Commission on Equal Opportunity?

Yes No Not applicable, because I was
not an employee of, or applicant with,
a State agency.

If you checked “Yes,” attach a copy of the complaint you filed with the
Georgia Commission on Equal Opportunity and describe below what
happened with it (i.e., the complaint was dismissed, there was a hearing
before a special master, or there was an appeal to Superior Court):

 

 

 

 

If you were employed by a Federal agency or unsuccessfully sought
employment with a Federal agency, did you complete the administrative
process established by that agency for persons alleging denial of equal
employment opportunity?

Mae es ____No Not applicable, because I was
not an employee of, or applicant with,

a Federal agency.

If you checked “Yes,” describe below what happened in that
administrative precess:

hex AS. Asdone a +o “Fite fs alla Ae Sin
Lu dg mae? eee of Orn in favor kre ra er)
find He oe nee wars wot Sthye, :

5 Bp te Om ot aa Tuk (et) yok ey

a
Page 5 of 9

 
12.

13.

Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 6 of 28

Nature of the Case

The conduct complained about in this lawsuit involves (check only those that

apply):

LASS ATT

failure to hire me

failure to promote me

demotion

reduction in my wages

working under terms and conditions of employment that differed
from similarly situated employees

harassment

retaliation

termination of my employment

failure to accommodate my disability .

other (please specify) Spor cry (ets Sof +6

Cesiin lie Zxrxromord 4 4o anchor GNESI i

I believe that I was discriminated against because of (check only those that

apply):

TIT

my race or color, which is
my religion, which is

 

 

 

my sex (gender), which is male female
my national origin, which is
my age (my date of birth is )

 

my disability or perceived disability, which is:

 

my opposition to a practice of my employer that I believe violated
the federal anti-discrimination laws or my participation in an
EEOC investigation

other (please specify)

 

 

Page 6 of 9
Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 7 of 28

14. Write below, as clearly as possible, the essential facts of your claim(s).
Describe specifically the conduct that you believe was discriminatory or
retaliatory and how each defendant was involved. Include any facts which
show that the actions you are complaining about were discriminatory or
retaliatory. Take time to organize your statements; you may use numbered
paragraphs if you find that helpful. Do not make legal arguments or cite cases
or statutes.

ae co ftkbach, Wwe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Attach no more than five additional sheets if necessary; type or write legibly only on
one side of a page.)

Page 7 of 9

 
Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 8 of 28

15, Plaintiff still works for defendant(s)
no longer works for defendant(s) or was not hired

reasonable accommodation? No

 

16. If this is a disability-related claim, did defendant(s) deny a request for
Yes

If you checked oe ” please explain: terete a Sem. <e
livre wou dl’ Wt ae comma apr Lp Hhi er
even t wata te = quckt fie: fac Hho Ske
Wit iG ad Be V,ospy oP the chase

Fast
—to Aix = pr evan afte. ob wort in Telepham
addy cS Sox OVS Yea b-Scte fice 9 7S

 

17. If your case goes to trial, it will be heard by a judge unless you elect a jury
trial. Do you request a jury trial? Yes No

Request for Relief

As relief from the allegations of discrimination and/or retaliation stated above,
plaintiff prays that the Court grant the following relief (check any that apply):

Defendant(s) be directed to

Y Money damages (list amounts} WSO ical oO to [20 G28, 900

ix Costs and fees involved in litigating this case

 

 

 

aa Such other relief as my be appropriate

Page 8 of 9

 
 

Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 9 of 28

PLE BEF SIGNIN S COM

Before you sign this Complaint and file it with the Clerk, please review Rule 11 of
the Federal Rules of Civil Procedure for a full description of your obligation of good
faith in filing this Complaint and any motion or pleading in this Court, as well as the
sanctions that may be imposed by the Court when a litigant (whether plaintiff or
defendant) violates the provisions of Rule 11. These sanctions may include an order
directing you to pay part or all of the reasonable attorney’s fees and other expenses
incurred by the defendant(s), Finally, if the defendant(s) is the prevailing party in this
lawsuit, costs (other than attorney’s fees) may be imposed upon you under Federal
Rule of Civil Procedure 54(d)(1).

Signed, this_ | _ day of “ViQr— oh , 202}

ADD A ——-

(Sigdature of plaintiff pro se)

Elizah JT Wilharas a

(Printed name of plaintiff pro se)
ISS Amba-_cou

(street address)

Lethon ow Ge 3058

(City, State, and zip code)
Elsah, iI faves 1970 Cy ma [, Corn

(email address)

Gre) 266-6951

(telephone number)

 

Page 9 of 9

 

 

 
 

 

 

Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 10 of 28

| am correcting the Occurrence and sending in the timeline as |
read it over the phone. # 1, 2 is what | wrote for the January
11, 2016

1. HR specialist Kevin Jones, Schontae Snider, Melvin Majied,
and John (Butch) Barnes are in Violation of Title VII. These
prosthetic managers are acting together toward the goal
of forcing me out of the Prosthetic Service line. | believe
these are actions of bullying and retaliation and are
manifestations of discrimination in regards to my Race,
Disability, and Age.

2. On 1/11/2016 around 2:45pm, Mr. Joshua Fillinger called
VA Police on me without any justification. The Police
arrived and directed me to leave my work area. | asked
them for the reason and indicated that | had not done
anything wrong. The officer said | had to leave because
Mr. Fillinger wanted me out of the work area. This incident
is nothing more than Mr. Fillinger bullying me within my
workplace and bringing public embarrassment to me. Mr.
Fillinger has created a hostile working environment along
with John Barnes, Melvin Majied, and Kevin Jones because
of protected activities that | participated in from 2011-
2014, serving as an AFGE officiate. This was the fifth
incident of bullying in the workplace.

 

 
 

Case 1:21-cv-01071-MHC-CCB Document 1 Filed 03/17/21 Page 11 of 28

3. The first incident occurred, when Agency Melvin Majied
fail to complete his half of OWCP CA-2 form to be sent to

Department of labor over three years ago and again on
October 9, 2014; the Agency failure to process CA-1 and
CA-2 forms are failure to track injury and illness on job.

4. Second incident was around May 2015, at the time that
Mr. Fillinger came on board with prosthetics. He told
everyone to meet him at the front door effectively forcing
us to walk out together. When | told him this was a change
in working condition, he argued that it was not a change
and tauntingly said, “I thought you knew the Master
Agreement.”

5. The Third incident of bullying and retaliation occurred,
June 2015. Mr. Fillinger approved my paid time off, after |
presented a letter from my mother’s doctor concerning a
critical illness. Once the dates for, against the outlines of
the Family Medical Leave Act (FMLA) | was denied after a
week of being off. When | inquired Mr. Fillinger about it,
he told me that HR Specialist, Kevin Jones, told him to
deny me. Director Leslie Wiggins subsequently told Mr.
Jones to rectify the issue. The whole month of June, | did
not receive any pay, even after Director Wiggle told Mr.
Jones to take care of the issue.

 

 

 
 

 

Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 12 of 28

6. Fourth issue rises from my request to have reasonable
accommodations. On October 15, 2015, my request was
subsequently denied without the presence of the Union or
myself. Medical documentation, signed on September 09,
2015 by a VA Doctor, states that my disability is
aggravated by the present workplace.

7. On February 12, 2016, Kevin Jones had talks with the
Union and myself for the first time since September 2015.
Mr. Jones and Mr. Fillinger both refused to reasonably
accommodate me pursuant to my request. They only have
offered me lower positions. Additionally, they would not
agree to help me obtain the Prosthetic Representative (GS
11) position in prosthetics, chaplain position, or the
Labor/Management job. | qualify for them all. | applied for
them within the Atlanta VA. Under Title 38:4214

8. On February 13, 2016 | got a tip that Mr. Kevin Jones and
Joshua Fillinger was planning on propose a removal on me.
(see attachment) On Friday February 26, 2016 after give
Mr. Jones two weeks to find an accommodation for me; he
has ignored me and my representative. On today
(2/29/16) | went to Mr. Jones office and he still don’t have
an accommodation and is attempting to implement his
plan.

 
 

 

Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 13 of 28

9. Everything that | have attempted to do is according to the
law. The parties involved have chosen to try to circumvent
my rights according to Title Vil, even after | have given

them knowledge of all issue in advance.

; be sijanees chenienect damages
fovlela seeaieraras and | ae |

ug EEE OD RES. ordibé to the lawAnd these
nine napers Ke fired/from theinfositions r

I AA]KQ \
th banana | eplacé With soméone who trul
cares abo Veterans.
oon Advance
4)
ijah J. Williams Jr.

 
    
     

  
   

 

 
 

 

Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 14 of 28

C- 13

Interoffice
Viemo

Date: 01/04/2016
To: Elijah J. Williams, Restoration Technician
Ca: Joshua Fillinger, Prosthetic Program Manager (VISN 7)

From: Melvin A. Majied, Restoration Clinic Supervisor — Atlanta VA Medical Center
RE: Instructions For Rating Period October 1, 2015 to March 31, 2016

 

1. Use prosthetic time wisely per your PD (Position Description) for improvements in the restoration clinic

2. Plan and coordinate with associated restoration techs the follow up assessments for patients by utilizing

CPRS notes
a. Mail items as required to beneficiaries.

3. Assign accurate HCPCs and ICD Codes to all issued items.
a. Accurate HCPCs and ICD Diagnosis Codes are located in the Prosthetic VISTA Package.

4. Take an active role in the order of supplies for the restoration clinic.

5. Use Prosthetics VistA Suite Suspense and CPRS records for completing progress notes and OWLs (Lab
Work Orders)

6. Use CPRS records to initiate consults for replacement restoration devices and supplies

7. When it is necessary, use PPE (personal protective equipment), especially while polishing and finishing
secondary ocular prostheses

~— 8. Failure to participate in the restoration clinic activities will constitute a status of AWOL (absent without
: - leave).

9. This includes sitting at an assigned work station.

 

 
 

Case 1:21-cv-01071-MHC-CCB Document 1 Filed 03/17/21 Page 15 of 28

VAS Terie molm cee Ula

 

APPROVAL OF INTERIM ACCOMMODATION

 

1. NAME OF EMPLOYEE
Elijah J. Williams

 

 

CO THE REQUESTED ACCOMMODATION tS AVAILABLE

px} A COMPLETED VA FORM 08576 (Medical Documentation) \S SUBMITTED (see explanation in 5 below)

 

3. THE INTERIM ACCOMMODATION WILL BE PROVIDED BY THIS DATE 12/15/2014

 

4. THE INTERIM ACCOMMODATION WILL BE:

You will be working in the Purchasing Agent section as a Prosthetic clerk. Your duties will
include sorting and delivering of incoming mail; answering and directing incoming phone calls.
You will provide coverage for the reception desk during lunch and breaks.

THEREFORE, BY GRANT ING THIS INTERIM ACCOMMODATION, WE ARE NOT REGARDING ¥ yOu AS A PERSON WITH A DISABILITY

COVERED BY THE REHABILITATION ACT. WHEN YOU SUBMIT THE OCMPLETED VA FORM 0857e, THEN WE WILL BE ABLE TO MAKE A
DETERMINATION.

YOU HAVE INDICATED THAT YOU CAN OBTAIN AN APPOINTMENT WITH YOUR TREATING PHYSICIAN BY 9/3/2015

THEREFORE, | WILL EXPECT TO RECEIVE THE COMPLETED VA FORM 0857e BY 9/4/2015 _ IF 100 NOT RECEIVE IT BY THAT
DATE, YOUR INTERIM ACCOMMODATION WILL EXPIRE.

 

 

6. IF YOU HAVE ANY QUESTIONS, PLEASE CONTACT ME VIA THE EMAIL ADDRESS OR PHONE NUMBER PROVIDED BELOW. YOU MAY
ALSO CONTACT THE LRAC OR ALRAC.

 

7. OMO EMAIL 8. DMO PHONE NUMBER
Joshua. Fillinger@va.gov 4043216111 «7626

 

9. LRAC EMAIL 10. LRAC PHONE NUMBER
Schontae. Snider@éva.gov 4043216111 «7198

 

 

71, ALRAC EMAIL 72, ALRAC PHONE NUMBER
KJonestva.gov 4043216111 «7173

 

 

 

This form should be retained separately from the employee's Official Personnel Folder.

 

 

 

 

avo, 0857c

»

MAb

AP

 

 
Case 1:21-cv-01071-MHC-CCB Doclimetnf1 Filed 03/17/21 Page 16 of 28

U. S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

ATLANTA DISTRICT OFFICE
100 Alabama Street, S.W., Suite 4R30
Atlanta, GA 30303
)
Elijah Williams, )
Complainant, ) EEOC No. 410-2018-00297X
) Agency No. 2001-0508-2018100877
Vv. )
)
Robert Wilkie, Secretary, )
Department of Veterans Affairs, )
Agency. ) Date: May 13, 2019
)

 

NOTICE OF PROPOSED SUMMARY JUDGMENT

After a review of the record, I have determined that there appear to be no issues of
material fact or credibility to be determined at a hearing. As such, the parties are hereby given
notice that I am considering issuing Summary Judgment in favor of the Agency. 29 C.F.R.
§ 1614.109(g)(3) (2017).

A. Claims

Whether the complainant was discriminated against based on disability and

reprisal (Prior EEO activity) when, as of November 29, 2017, the VISN 7 Human

Resources Officer (Kevin Jones) and a Human Resources Specialist (John

Bangert) had “consistently delayed” in completing and processing his application for disability
retirement based on his medical condition.

B. Legal Standards for Summary Judgment

Summary judgment is appropriate if the pleadings, answers to interrogatories,
admissions, affidavits and other evidence establish_-no-genuine-issue-as-to-any mateérial-fact, and
the moving party is-entitled_to judgment asa matter of law...See 29 C.F.R. §1614.109(g); see
also Murphy v. Department of the Army, EEOC Appeal No. 01404099 (July 11, 2003) (noting
that the regulation governing decisions without a hearing is modeled after the Federal Rules of
Civil Procedure, Rule 56). Only disputes over facts that might affect the outcome of the suit
under governing law, and not irrelevant or unnecessary factual disputes, will preclude the entry
of summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Material
factual disputes include credibility disputes where two or more people have different versions of
the relevant event, and the determination of that credibility dispute will affect the outcome of the
case. There is no genuine issue of material fact if the relevant evidence in the record, taken as a
Case 1:21-cv-01071-MHC-CCB Doce#hent 1 Filed 03/17/21 Page 17 of 28

whole, indicates that a reasonable fact-finder could not return a verdict for the party opposing
summary judgment. Jd.

When opposing a properly supported motion for summary judgment, a party must
respond with specific facts showing that there is a genuine issue of material fact and that the
moving party is not entitled to judgment as a matter of law. See Anderson, 477 U.S. at 250. An
opposing party may not rest upon mere allegations or denials in the pleadings or upon conclusory
statements in affidavits; rather, s/he must go beyond the pleadings and support her/his
contentions with proper documentary evidence. See Celotex Corp. v. Catrett, 477 U.S. 317, 324
(1986). To defeat summary judgment, a_party_must-show—that—there—is—sufficient-material
evidence supporting the claimed factual dispute to require a fact finder to resolve the parties’
differing versions of the truth at trial. Anderson, 477 U.S. at 248-49.

C. Substantive Burdens of Proof

In the absence of direct evidence, Complainant initially must establish, by a
preponderance of the evidence, at least a prima facie case of discrimination. St. Mary’s Honor
Center v. Hicks, 509 U.S. 502, 507 (1993); Texas Dept. of Community Affairs v. Burdine, 450
U.S. 248, 252-53 (1981); McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

For a case involving different treatment regarding terms and conditions of employment, a
Complainant present a prima facie case by proving that as a member of a protected group, s/he
was treated differently than similarly situated persons not of his/her protected group. Furnco
Constr. Co. v. Waters, 438 U.S. 567 (1978).

For an age discrimination case, Complainant may present a prima facie case by
presenting evidence that s/he was treated differently from someone significantly younger.
O’Connor v. Consolidated Coin Caterers Inc., 517 U.S. 308, 313 (1996).

For a promotion/hire case, Complainant may present a prima facie case by showing that
as a member of a protected group: (1) s/he applied for a position; (2) s/he was not selected; and
(3) the Agency continued to seek applicants of similar qualifications. Hicks, 509 U.S. at 506;
Burdine, 450 U.S. at 253; McDonnell Douglas, 411 U.S. at 802.

For a retaliation case, Complainant may establish a prima facie case of reprisal by
showing that: (1) s/he engaged in a protected activity; (2) the agency was aware of the protected
Activity; (3) subsequently, s/he was subjected to adverse-treatrient by the agency; and, (4) a
nexus exists between the protected activity and the adverse treatment. Whitmire v. Dep't of the
Air Force, EEOC Appeal No. 01A00340 (Sept. 25, 2000). “Fhe-Commission has h j
—-causal_connection-may be shown by evidence that the adverse-action_followe protected
activity within-such_a period-of time and in such a manner that a reprisal motive is inferred,” See
Lee v. Dep’t of Interior, EEOC Appeal No. 01462376 (Aug. 25, 2008) (citing Simens v. Dep’t of
Justice, EEOC Request No. 05950113 (March 28, 1996)).

For a case of disability discrimination under section 501 of the Rehabilitation Act of
1973, 29 U.S.C. § 791 et seg., Complainant may establish a prima facie case by showing that: (1)
Case 1:21-cv-01071-MHC-CCB Docurtént1 Filed 03/17/21 Page 18 of 28

s/he is an individual with a disability as defined by 29 C.F.R. § 1614.203(a); (2) s/he “qualified”
for the position held or desired as defined by 29 C.F.R. § 1630.2(m); (3) s/he was subjected to an
adverse employment action; and (4) the circumstances surrounding the adverse action give rise
to an inference of discrimination. See Lawson v. CSX Transportation, Inc., 245 F.3d 916 (7th
Cir. 2001); see also 42 USC § 1211 (8).

challenged actions. Burdine, 450 U.S. at 253-54; McDonnell Teigiar 411 US. at 802. if the.
Agency does so, the prima facie inference drops from the case. Hicks, 509 U.S. at 507, 510-11.

Complainant then has to prove by a preponderance of the evidence that the proffered explanation
is a pretext for unlawful discrimination. Burdine, 450 U.S. at 253; see Reeves v. Sanderson

if Complainant establishes a prima facie case of discrimination and/or saute the

Plumbing Prods., Inc., 530 U.S. 133, 143 (2000); Hicks, 509 U.S. at 511; McDonnell-Douglas,
411 U.S. at 804. Complainant always retains the ultimate burden of persuading the trier of fact
that the agency unlawfully discriminated against her/him. Hicks, 509 U.S. at 511; U.S. Postal
Service Bd. of Governors v. Aikens, 460 U.S. 711, 715 (1983).

 
  
 

H f employees that would not occur but asis/es
is unlawful if sufficiently-severe-or_pervasive.- SPostal Service, EEOC Appeal
No, 01972699-(Aug-4, 1998). To warrant a hearing on a claim of discriminatory harassment,
Complainant-must_present_enough evidence to raise a genuine issue of material fact as to
whether, because of the alleged basis/es, s/he was subjected to conduct so severe or pervasive
that a reasonable person in her/her position would have considered it hostile or abusive. See 29
C.F.R. § 1614.109(g); Harris v. Forklift Systems, Inc., 510 U.S. 17, 22 (1993) ([T]he very fact
that the discriminatory conduct was so severe or pervasive that it created a work environment
abusive to their employees because of their race, gender, religion or national origin offends
Title VII's broad rule of workplace equality). That conduct should be evaluated from the
objective viewpoint of a reasonable person in the victims’ circumstances. Enforcement
Guidance on Harris v. Forklift Systems, Inc., EEOC Notice No. 915.002 (March 8,
1994). Only if Complainant satisfies her burden of proof with respect to both of these elements,
motive and hostility, will the question of Agency liability for harassment present
itself. Complainant v. Dep’t of Veterans Affairs, EEOC Appeal No. 0120132783 (Sept. 11,
2015). Further, if Complainant fails to raise a genuine issue of material fact as to the
existence of discriminatory intent on the part the responsible management officials, “no further
inquiry would be necessary as to whether the incidents complained of are severe or pervasive
to rise to the level of harassment or constitute separate acts of discrimination under disparate
treatment theory.” Nicki D. v. Dep’t of Veterans Affairs, EEOC Appeal No. 0120133247 (Oct.
15, 2015).

  

GROUNDS FOR SUMMARY JUDGMENT

I propose to issue summary judgment in this case on the grounds that taking the facts as
presented in the Report of Investigation (ROI) and viewing the evidence in the light most
favorable to Complaint, he has failed to present sufficient evidence to show that he was
discriminated against based on reprisal and disability.

 
Case 1:21-cv-01071-MHC-CCB Document 7 Filed 03/17/21 Page 19 of 28

Responsible Management Official (“RMO”) John Bangert testified that he was unaware
of Complainant’s prior EEO activity and that he did not delay in completing and processing
Complainant’s application for disability retirement, but rather he reviewed it and initially thought
Complainant was eligible for a voluntary retirement. However, RMO Bangert further testified
that he received the disability application in September 2017 but found out complainant’s last

s-in April 2017, whi ade him ineligible for voluntary retirement.
Complainant’s application for disability retirement also required longer processing because he
failed to submit Form SF3107 and proof of applying for Social Security Disability with his
disability retirement application, both of which are required forms. I also find that Complainant
has not offered any evidence to show that the Agency’s articulated reasons are pretextual.
Complainant must come forth with some evidence to raise an inference that the Agency’s actions
‘were based_on a prohibited basis of his disability or in reprisal. The recordis-devoid of such _
evidence.

  

TIME AND MANNER OF THE PARTIES’ RESPONSES
The parties are hereby ORDERED to respond to this Notice.

To oppose summary judgment, a party must respond with specific evidence showing that
there is a genuine dispute as to a material fact, that is, a fact that could impact the outcome of the
case. Anderson, 477 U.S. at 250. A party opposing summary judgment may not rest on mere
allegations or denials, but must offer specific evidence indicating the presence of a genuine issue
of material fact. The party should cite to specific evidence contained in the Report of
Investigation (ROI) that creates a factual dispute regarding a material issue in the case. If not
already contained in the ROI, the party should also include any relevant documentary evidence
or witness statements, interrogatory answers, admissions, or other supporting materials and
provide a clear and specific statement of their relevance.

Evidence submitted in support of or in opposition to summary judgment must be
competent (i.e., relevant and capable of being relied upon, such as affidavits (sworn or attested
written statements under penalty of perjury)). Where information is compiled from agency
records, the party offering the evidence shall provide a declaration from the person preparing the
evidence regarding the method of preparation. The parties should address the prima facie case;
articulation; and pretext prongs as explained in the section titled Substantive Burdens of Proof.
Unless a party demonstrates that there is a genuine issue of material fact in dispute, no hearing
will be held in this matter.

Responses are not to exceed 15 pages, doubled-spaced, 12-point font, with one-inch
margins. The 15-page limitation does not include any additional evidence, not already in the
record, that the parties submit in support of their arguments.

The parties’ responses shall be submitted by electronic mail to yasmin.yanthis-
bailey@eeoc.gov_by May 28, 2019 or by Fax to: 404-562-6910 (received by Fax, only if
electronic mail is not an option for Complainant). The Agency must upload its submission to the
EEOC electronic portal. After reviewing the parties’ responses and examining the record, I will
determine whether summary judgment is appropriate, and issue a decision or an order as

 
Case 1:21-cv-01071-MHC-CCB Document ic Filed 03/17/21 Page 20 of 28

appropriate.

I remind the parties that failure to comply with the Orders issued in this case without
good cause may be grounds for sanctions, up to and including judgment in favor of the opposing
party, pursuant to EEOC Regulations at 29 C.F.R.§ 1614.109(f)(3) (2017). The parties are
forewarned that no extensions shall be granted.

It is so ORDERED.

For the Commission:

 

Yasmin Yanthis-Bailey
Administrative Judge

I hereby certify that on May 13, 2019 I sent the Notice of Proposed Summary Judgment to:

Elijah Williams, Complainant
1822 Amber Ct

Lithonia, GA 30058

and

SteelwillS59@aol.com

Dr. Don T.D. Gala

P.O. Box 302

Hixson, TN 37343-0302
and
ddgala@doctor.com

Sophia Haynes, Esq.
sophia.haynes@va.gov

Also uploaded via Fedsep
 

 

Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 21 of 28

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Office of Federal Operations
P.O. Box 77960
Washington, DC 20013

 

Elijah J. Williams, Jr., a/k/a
Garret W.,!
Complainant,

Vv.

Robert Wilkie,
Secretary,
Department of Veterans Affairs
(Veterans Health Administration),
Agency.

Appeal No. 2019005825
Hearing No. 410201800297X

Agency No. 200105082018100877

DECISION

Complainant timely appealed, pursuant to 29 C.F.R. § 1614.403, from the Agency’s August 21,
2019 Final Order concerning an equal employment opportunity (“EEO”) complaint alleging
employment discrimination in violation of Title VII of the Civil Rights Act of 1964 (“Title VIT’),
as amended, 42 U.S.C. § 2000e et seq., Section 501 of the Rehabilitation Act of 1973
(“Rehabilitation Act”), as amended, 29 U.S.C. § 791 et seq.

BACKGROUND

At the time of events giving rise to this complaint, Complainant was a retired Agency employee
having worked as a Health Tech (Restoration), GS-9, at the Decatur VAMC in Decatur, Georgia.

On December 8, 2017, Complainant filed an EEO complaint alleging that the Agency
discriminated against him on the bases of disability (physical, mental,-disabled-veteran)—and
reprisal for prior protected EEO activity when;

 

 

' This case has been randomly assigned a pseudonym which will replace Complainant’s name
when the decision is published to non-parties and the Commission’s website.

 
Case 1:21-cv-01071-MHC-CCB Document 1 Filed 03/17/21 Page 22 of 28

2 2019005825

As of November 29, 2017, the VISN 7 Human Resources Officer (“HR’’) and a
Human Resources Specialist (“HS”) had "consistently delayed" in completing and
processing his application for disability retirement based on his medical condition.

After its investigation into the complaint, the Agency provided Complainant with a copy of the
report of investigation (“ROI’) and notice of right to request a hearing before an Equal
Employment Opportunity Commission (“EEOC” or “Commission”) Administrative Judge (“AJ”).
Complainant timely requested a hearing. On May 13, 2019, the AJ notified the parties sua sponte
of an intent to issue a decision without a hearing. The parties timely responded, and the AJ issued
a decision by summary judgment in favor of the Agency on August 16, 2019.

The record includes the following facts:

Effective April 24, 2017, Complainant was removed from employment with the Agency. He
challenged the removal (among other things) in a mixed case before the Merit Systems Protection
Board (“MSPB”).* Complainant and the Agency resolved the matter on August 10, 2017, by
sutering into_a_settlement agreement_(“the Agreement”). At the MSPB_AJ’s_suggestion,
Complainant decided to pursue disability retirement, Provision 2(b) of the Agreement directed the —
Agency to replace Complainant’s existing SF-50, to reflect_removal for “medical-inahility””.
thereby allowing him to pursue disability retirement,

On September 7, 2017, HS emailed Complainant directly, introducing himself as the Retirement
Specialist a ed to assist him with his Disability Retirement Application. HS 5, Provided
Complainant with forms and detailed instructions for applying for immediate retirements f which he
explained would allow Complainant “‘to retire as quickly as you want,” as well as for Disability
Retirement. HS specified to Complainant that he completed what he could of Complainant’s
SF3107 (required for both disability and immediate retirement) but needed additional information.
He also noted that Complainant needed to provide an SE3]12C containing medical documentation
“to support the disabilities you are stating that are making it impossible to work.”

On September 14, 2017, Complainant’s non-legal representative notified HR, Agency Counsel,
and HS, that Complainant was only interested in Disability Retirement, and stated he submitted
the paperwork. HS also acknowledged in the record that he had made a mistake when he first
emailed, as he had not realized Complainant left the Agency over 30 days earlier, making him
ineligible for immediate retirement. The necessary changes to the SF-50, which would allow
Complainant to qualify for Disability Retirement were timely completed on September 22, 2017.
The Disability Retirement application was completed on or about November 3, 2017.

The Agency issued its Final Order adopting the AJ’s finding that Complainant failed to prove
discrimination as alleged. The instant appeal followed.

 

? MSPB No. AT075217046711, Agency No. 200105082017104206

 
 

 

Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 23 of 28

3 2019005825

(. ANALYSIS AND FINDINGS \

The Commission's regulations allow an AJ to grant summary judgment when he or she finds that
there is no genuine issue of material fact. 29 C.F.R. § 1614.109(g). An issue of fact is “genuine”
if the evidence is such that a reasonable fact finder could find in favor of the non-moving party.
Celotex v. Catrett, 477 U.S. 317, 322-23 (1986); Oliver v. Digital Equip. Corp., 846 F.2d 103, 105
(1st Cir. 1988). A fact is “material” if it has the potential to affect the outcome of the case. In
rendering this appellate decision we must scrutinize the AJ’s legal and factual conclusions, and
the Agency’s Final Order adopting them, de novo. See 29 C.F.R. § 1614.405(a)(stating that a
“decision on an appeal from an Agency’s final action shall be based on a de novo review...”); see
also Equal Employment Opportunity Management Directive for 29 C.F.R. Part 1614 (EEO-MD-
110), at Chap. 9, § VIB. (as revised, August 5, 2015)(providing that an administrative judge’s
determination to issue a decision without a hearing, and the decision itself, will both be reviewed
de novo).

In order to successfully oppose a decision by summary judgment, a complainant must identify,
with specificity, facts in dispute either within the record or by producing further supporting
evidence, and must further establish that such facts are material under applicable law. Such a
dispute would indicate that a hearing is necessary to produce evidence to support a finding that the
agency was motivated by discriminatory animus.

Dissatisfaction with Complaint Processing

EEOC Regulation 29 C.F.R. § 1614.108(b) requires that the Agency develop an impartial and
appropriate factual record. Equal Employment Opportunity Management Directive for 29 C.F.R.
Part 1614 (MD 110), Ch. 6, § I (Aug. 5, 2015). An appropriate factual record is one that allows a
reasonable factfinder to draw conclusions as to whether discrimination occurred. Id.

The AJ shall have the power to regulate the conduct of a hearing. 29 C.F.R. § 1614.109(e). The
AJ has full responsibility for the adjudication of the complaint. EEO Management Directive 110
(“MD-110”) (Aug. 5, 2015), Ch. 7 § TII(D). This responsibility gives the AJ wide latitude in
directing the terms, conduct, or course of EEOC Administrative hearings. Douglas F. v. Equal
Employment Opportunity Commission, EEOC Appeal No. 0120122183 (Dec. 4, 2015) (other
citations omitted).

Complainant alleges that the investigation into his complaint was biased and incomplete. He
further alleges that he was denied due process because the AJ issued a decision without providing
the parties with an opportunity to engage in discovery. For reasons further discussed in our
Disparate Treatment analysis, we find the record was sufficiently developed so that a “reasonable
fact finder to draw conclusions as to whether discrimination occurred.” 29 C.F.R. § 1614.108(b).
Moreover, the AJ provided the parties with an opportunity to respond prior to issuing a decision
by Summary Judgment, and Complainant did not provide evidence that a question of material fact
existed to warrant further developing the record. The AJ did not err in issuing a decision without
providing the parties with an opportunity to engage in discovery.

 

 
Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 24 of 28

4 2019005825
Disparate Treatment

A claim of disparate treatment based on indirect evidence is examined under the three-part analysis
first enunciated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). For Complainant to
prevail, he or she must first establish a prima facie case of discrimination by presenting facts that,
if unexplained, reasonably give rise to an inference of discrimination, i.e., that a prohibited
consideration was a factor in the adverse employment action. McDonnell Douglas, 411 US. at
802; Furnco Construction Corp. v. Waters, 438 U.S. 567 (1978). The burden then shifts to the
Agency to articulate a legitimate, nondiscriminatory reason for its actions. Texas Dep’t. of Cmty.
Affairs v. Burdine, 450 U.S. 248, 253 (1981). Once the Agency has met its burden, Complainant
bears the ultimate responsibility to persuade the fact finder by a preponderance of the evidence
that the Agency acted on the basis of a prohibited reason. St. Mary’s Honor Ctr. v. Hicks, 509
U.S. 502 (1993).

 

This established order of analysis in discrimination cases, in which the first step normally consists
of determining the existence of a prima facie case, need not be followed in all cases. Where the
Agency has articulated a legitimate, nondiscriminatory reason for the personnel action at issue, the
factual inquiry can proceed directly to the third step of the McDonnell Douglas analysis, the
ultimate issue of whether Complainant has shown by a preponderance of the evidence that the
Agency’s actions were motivated by discrimination. U.S. Postal Serv. Bd. of Governors v. Aikens,
460 U.S. 711, 713-714 (1983); Hernandez v. Dep’t. of Transp., EEOC Request No. 05900159
(June 28, 1990); Peterson v. Dep’t. of Health and Human Serv., EEOC Request No. 05900467
(June 8, 1990); Washington v. Dep’t. of the Navy, EEOC Petition No. 03900056 (May 31, 1990).

 

The Agency’s legitimate nondiscriminatory reasons for the delay in processing Complainant’s
Disability Retirement package were that HS experienced complications in obtaining documents.
Initially, Complainant did not submit the SF 3112C form. Also, it took HS additional time to obtain
a required statement from a former supervisor because Complainant was assigned multiple
supervisors during his final year working for the Agency. Complainant does not dispute these
legitimate nondiscriminatory reasons.

Complainant questions the propriety of relying on HS’s testimony, arguing that he was denied due
process when he was not offered an opportunity cross examine HS. He also argues that he was
denied due process when HR did not provide testimony for the record, because HS was merely
HR’s subordinate, and HR was the point of contact for Complainant’s non-legal representative.
However, Complainant’s non-legal representative acknowledges that he and HR primarily
communicated by email, and we have thoroughly reviewed their email correspondence in reaching
this Decision. We find this sufficient, given that HR was on sick leave during the EEO
investigation, and died prior to the hearing. Moreover, HS, an expert in retirement, and assigned
to process Complainant’s Disability Retirement, had extensive knowledge of the matter.
Complainant offers no explanation of what would be determined in cross examination to give rise
to a question of material fact that would warrant a hearing.

 
Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 25 of 28

8 2019005825
CERTIFICATE OF MAILING

For timeliness purposes, the Commission will presume that this decision was received within
five (5) calendar days after it was mailed. I certify that this decision was mailed to the following
recipients on the date below:

Elyah J. Williams, Jr.
1822 Amber Ct.
Lithonia, GA 30058-8359

Don T. Gala
PO Box 302
Hixson, TN 37343

Doris L. Gruntmeir
Chief Counsel, Personnel Law Group
Via FedSEP

Harvey Johnson, Deputy Assistant Secretary, Resolution Management
Office of Resolution Management (08D)

Department of Veterans Affairs

Via FedSEP

August 20, 2020

 

 
 

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Office of Federal Operations
P.O. Box 77960
Washington, DC 20013

 

Elijah J. Williams, Jr., a/k/a
Garret W.,!
Complainant,

Vv.

Robert Wilkie,
Secretary, —
Department of Veterans Affairs,
Agency.

Request No. 2020005444
Appeal No. 2019005825
Hearing No. 410-2018-00297X
Agency No. 2001-0508-2018100877
DECISION ON REQUEST FOR RECONSIDERATION

Complainant timely requested that the Equal Employment Opportunity Commission (EEOC or
Commission) reconsider its decision in Garret W. v. Dep’t of Veterans Affairs, EEOC Appeal No.
2019005825 (Aug. 20, 2020). EEOC Regulations provide that the Commission may, in its
discretion, grant a request to reconsider any previous Commission decision issued pursuant to 29
C.F.R. § 1614.405(a), where the requesting party demonstrates that: (1) the appellate decision
involved a clearly erroneous interpretation of material fact or law; or (2) the appellate decision will
have a substantial impact on the policies, practices, or operations of the agency. See 29 C.F.R. §
1614.405(c). :

Complainant, a retired former GS-9 Health Tech (Restoration) at the Agency’s Medical Center in
Decatur, Georgia, filed an EEO complaint alleging that the Agency discriminated against him on
the bases of disability and in reprisal for prior protected EEO activity when: as of November 29,
2017, the VISN 7 Human Resources Officer (HR) and a Human Resources Specialist (HS) had
“consistently delayed” in completing and processing his application for disability retirement based
on his medical condition.

 

' This case has been randomly assigned a pseudonym which will replace Complainant’s name
when the decision is published to non-parties and the Commission’s website.
o Case 1:21-cv-01071-MHC-CCB DoGéiment 1 Filed 03/17/21 Page 27 of 28

 

3 ‘2020005444
b RIGHT TO REQUEST COUNSEL (Z0815)
If you want to file a civil action but cannot pay the fees, costs, or security to do so, you may request

permission from the court to proceed with the civil action without paying these;fees or costs.
Similarly, if you cannot afford an attorney to represent you in the civil action, you may request the
court to appoint an attorney for you. You must submit the requests for waiver of court costs or
appointment of an attorney directly to the court, not the Commission. The court has the sole
discretion to grant or deny these types of requests. Such requests do not alter the time limits for
filing a civil action (please read the paragraph titled Complainant’s Right to File a Civil Action for
the specific time limits).

FOR THE COMMISSION:

Le M. if Loti

Office of Federal Operations

December 17, 2020
Date

 
Case 1:21-cv-01071-MHC-CCB Document1 Filed 03/17/21 Page 28 of 28

4 2020005444
CERTIFICATE OF MAILING

~ For timeliness purposes, the Commission will presume that this decision was received within
five (5) calendar days after it was made available to the parties. I certify that on the date below
this decision was provided to the following recipients via the means identified for each recipient:

Elijah J. Williams, Jr.
1822 Amber Court
Lithonia, GA 30058-8359
Via U.S. Mail

Don T. Gala, PhD
P.O. Box 302
Hixson, TN 37343
Via U.S. Mail

Harvey Johnson, Deputy Assistant Secretary, Resolution Management
Office of Resolution Management (08D)

Department of Veterans Affairs

Via FedSEP

December 17, 2020

 

 
